 Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 1 of 20                      PageID #: 1



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


FRIENDS OF THE FRANK J. WOOD BRIDGE,            )
NATIONAL TRUST FOR HISTORIC PRESERVATION        )
IN THE UNITED STATES, and                       )
THE HISTORIC BRIDGE FOUNDATION,                 )
                                                )                   Civil Action No.
                        Plaintiffs,             )
                                                )
      v.                                        )
                                                )
ELAINE CHAO, SECRETARY OF THE                   )
U.S. DEPARTMENT OF TRANSPORTATION,              )
                                                )
NICOLE R. NASEN, ADMINISTRATOR OF THE           )
FEDERAL HIGHWAY ADMINISTRATION,                 )
                                                )
TODD JORGENSEN, ADMINISTRATOR OF THE            )
FEDERAL HIGHWAY ADMINISTRATION,                 )
MAINE DIVISION, and                             )
                                                )
BRUCE VAN NOTE, COMMISSIONER OF THE             )
MAINE DEPARTMENT OF TRANSPORTATION,             )
                                                )
                        Defendants.             )
________________________________________________)

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                       INTRODUCTION

   1. This is an action for declaratory and injunctive relief against further planning, acquisition

      of right-of-way, financing, contracting, or construction by Defendants of a new two-lane

      bridge carrying US 201 and ME 24 over the Androscoggin River between the Towns of

      Brunswick and Topsham, Maine (“Bridge Project”), to replace the historic Frank J. Wood

      Bridge, which would be demolished following construction of the new bridge.

   2. Plaintiffs Friends of the Frank J. Wood Bridge, National Trust for Historic Preservation in

      the United States, and The Historic Bridge Foundation bring this action to challenge the
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 2 of 20                     PageID #: 2



    decision of Defendants to reject the feasible and prudent alternative of rehabilitating the

    historic Frank J. Wood Bridge, an alternative that Defendants acknowledge would satisfy

    the purpose and need for the Bridge Project. Defendants’ decision was based on

    inaccurate and inconsistent data regarding the relative costs of the bridge rehabilitation

    versus building a new replacement bridge, which vastly over-estimates the long-term

    costs associated with maintaining the rehabilitated bridge over its service life and

    underestimates the long-term costs of maintaining the new bridge over its service life.

    This inaccurate and inconsistent data improperly taints the consideration of alternatives

    that would avoid or minimize harm to the historic Frank J. Wood Bridge, in violation of

    Section 4(f) of the Department of Transportation Act (“Section 4(f)”), 49 U.S.C. § 303(c);

    23 U.S.C. § 138(a); and the National Environmental Policy Act (“NEPA”), 42 U.S.C.

    §§ 4321-4370d. Defendants’ approval of the new replacement bridge, and the removal

    and destruction of the historic Frank J. Wood Bridge, violates Section 4(f) and NEPA.

                              JURISDICTION AND VENUE

 3. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

    § 1331(a), 28 U.S.C. §§ 2201-2202, 28 U.S.C. § 1361, and 5 U.S.C. §§ 701-706. Venue

    is proper in this district under 28 U.S.C. § 1391(e) and 5 U.S.C. § 703.

                                         PARTIES

 4. Plaintiff Friends of the Frank J. Wood Bridge is a nonprofit organization formed in 2016

    under the laws of Maine in response to the threatened destruction of the historic Frank J.

    Wood Bridge by Defendants. Its mission is to advocate for the rehabilitation of the Frank

    J. Wood Bridge (“Bridge”). Plaintiff Friends of the Frank J. Wood Bridge brings this

    action on behalf of itself and its adversely affected members.

                                              2
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 3 of 20                     PageID #: 3



 5. Friends of the Frank J. Wood Bridge (“Friends”) and its members have been actively

    involved in community organizing and administrative advocacy to secure adequate

    consideration of the feasible and prudent alternative of rehabilitating rather than

    demolishing the historic Frank J. Wood Bridge. Friends was a consulting party for the

    Bridge Project under Section 106 of the National Historic Preservation Act (“Section

    106”), 54 U.S.C. § 306108.

 6. Plaintiff National Trust for Historic Preservation in the United States (“National Trust”)

    is a private charitable, educational, non-profit corporation chartered by Congress in 1949

    to protect and defend America’s historic resources, to further the historic preservation

    policy of the United States, and to “facilitate public participation” in the preservation of

    our nation’s heritage. 54 U.S.C. § 312102(a). The National Trust is headquartered in

    Washington, D.C., and has six regional and two field offices around the country, as well

    as 23 historic sites open to the public. With more than one million members and

    supporters around the country, the National Trust works to protect significant historic

    sites and to advocate historic preservation as a fundamental value in programs and

    policies at all levels of government.

 7. By statute, the Chairman of the National Trust is a member of the Advisory Council on

    Historic Preservation, an independent federal agency whose duties include

    implementation and enforcement of the National Historic Preservation Act. See id.

    §§ 304101(8), 304108(a). The statutory powers of the National Trust include the power

    to bring suit in its corporate name. Id. § 312105(c). The National Trust has participated

    in scores of cases against federal agencies seeking to enforce federal historic preservation

    laws, including Section 4(f) and NEPA.

                                              3
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 4 of 20                     PageID #: 4



 8. The National Trust participated actively in the Section 106 consultation process for the

    proposed Bridge Project, beginning in April 2018.

 9. Plaintiff The Historic Bridge Foundation (“Foundation”) is a nonprofit 501(c)(3)

    organization incorporated in the state of Texas in 1998 to serve as a national advocacy

    organization for the preservation of historic bridges throughout the United States. The

    Foundation has participated in hundreds of Section 106 reviews to advocate for the

    preservation of historic bridges, and the Foundation was a consulting party involved in

    the Section 106 review for the Frank J. Wood bridge, pursuant to 36 C.F.R. §§

    800.2(c)(5) and 800.3(f).

 10. The individual members of Friends of the Frank J. Wood Bridge and the National Trust

    reside near the historic Frank J. Wood Bridge, have been actively involved in community

    organizing and administrative action to secure adequate consideration of alternatives that

    do not involve the destruction of the historic Frank J. Wood Bridge and other adverse

    impacts to nearby historic and environmental resources. These members have for years

    used, enjoyed, and appreciated the historic Frank J. Wood Bridge, and intend to continue

    to do so, including studying and appreciating its history and architecture. Their interests

    in preserving and protecting this historic bridge will be harmed by the proposed action.

 11. The interests of Friends of the Frank J. Wood Bridge, the National Trust, and The Historic

    Bridge Foundation are within the zone of interests intended to be protected by Section

    4(f) and NEPA. The interests of the Plaintiffs and their members are and will continue to

    be aggrieved and adversely affected by the actions of Defendants complained of herein.

    Neither the claims asserted herein, nor the relief requested, requires the participation of

    individual members of the Plaintiff organizations in this lawsuit.

                                              4
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 5 of 20                      PageID #: 5



 12. Given their interest in and advocacy on behalf of protecting this historic bridge, Plaintiffs

    have a strong interest in ensuring that Defendants comply with the mandates of Section

    4(f) and NEPA. Plaintiffs and their members have suffered and will continue to suffer

    injury in fact due to the Defendants' current and prospective failure to comply with

    Section 4(f) and NEPA, unless the relief sought here is granted.

 13. Defendant Elaine Chao is named here solely in her official capacity as Secretary of the

    United States Department of Transportation. In that capacity, Defendant Chao is

    responsible for the administration, operations, and activities of the Department of

    Transportation, including the Federal Highway Administration (“FHWA”), and for the

    agency's compliance with NEPA and Section 4(f).

 14. Defendant Nicole R. Nasen is named here solely in her official capacity as Administrator

    of the FHWA. In that capacity, Defendant Nasen is responsible for the administration,

    operations, and activities of the FHWA, and for the agency's compliance with federal

    laws, including NEPA and Section 4(f).

 15. Defendant Todd Jorgenson is named here solely in his official capacity as the

    Administrator of the Maine Division of the FHWA. In that capacity, Defendant

    Jorgenson is responsible for carrying out the NEPA and Section 4(f) reviews for the

    Bridge Project.

 16. Defendant Bruce Van Note is named here solely in his capacity as Commissioner of the

    Maine Department of Transportation (“Maine DoT”). In that capacity, Defendant Van

    Note is responsible for the design and construction of the proposed new bridge over the

    Androscoggin River between the Towns of Brunswick and Topsham, Maine, and for the

    maintenance and repair of Maine’s existing bridges. He has actively solicited federal

                                               5
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 6 of 20                     PageID #: 6



    funding for the Bridge Project and has worked in partnership with the FHWA in

    developing and selecting the alternative of building a new bridge to replace the historic

    Frank J. Wood Bridge as a joint state and federal project.

                                            FACTS

 17. The Frank J. Wood Bridge (“the Bridge”) is a contributing resource to the Brunswick

    Topsham Industrial Historic District (“BTIHD”), and the Bridge has also been

    determined to be individually eligible for listing in the National Register of Historic

    Places.

 18. The Bridge was constructed in 1932 and consists of an 805-foot-long, three-span steel

    through-truss bridge supported by concrete abutments and two concrete piers. The travel

    way through the truss is 30 feet wide, with two 11-foot-wide travel lanes and two 4-foot-

    wide shoulders. The Bridge carries an average of 19,000 vehicles per day, and is one of

    three vehicular bridges crossing the Androscoggin River, the nearest of which is the

    Route 196 Bypass bridge, located one-half mile downstream.

 19. The Bridge supports pedestrian traffic via a sidewalk on the western side of the Bridge.

    The Bridge has two four-foot-wide shoulders, each consisting of two feet of pavement

    and two feet of open grate, which limits bicycle traffic.

 20. The environmental review process for the Bridge Project was initiated by the Defendants

    in 2014, and various scoping and public meeting activities took place between 2014 and

    2016. The primary purpose of the Bridge Project is to address structural conditions and

    load capacity issues on the Bridge.

 21. A draft Environmental Assessment (“Draft EA”) and Section 4(f) Evaluation (“Draft 4(f)

    Evaluation”) was circulated for public comment in February 2018. The Draft EA

                                              6
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 7 of 20                     PageID #: 7



    identified five alternatives, in addition to “no build”: Rehabilitation Alternative 4 (adding

    a new pedestrian sidewalk on the east side of the bridge); a less costly Rehabilitation

    Alternative 3 (retaining the current configuration of a single sidewalk on the west side of

    the Bridge); and three bridge replacement alternatives (two on new alignments and one

    on the existing alignment), requiring demolition of the historic Bridge. Each of the five

    alternatives were found to meet the purpose and need for the Bridge Project by

    addressing the structural condition and load capacity issues of the Bridge, and each of the

    alternatives was determined to improve bicycle mobility by including four-foot-wide

    paved shoulders on both sides of the bridge.

 22. The Draft EA identified the Bridge Replacement Alternative 2 (replacing on an upstream

    alignment) as the preferred alternative. The preferred alternative was determined to have

    an adverse effect on the Frank J. Wood Bridge, and to result in the permanent adverse

    effect and use of the BTIHD, and to adversely affect other historic properties as well –

    the Cabot Mill and the Pejepscot Paper Company.

 23. While under the Rehabilitation Alternatives, the Bridge would remain “fracture critical,”

    these alternatives would enable the Bridge to carry mandated loads, and these alternatives

    were specifically determined by Defendants to meet the purpose and need for the Bridge

    Project. Both Rehabilitation Alternatives were determined to have no adverse effect or

    no effect on identified historic resources and would avoid the use of Section 4(f)

    resources.

 24. Both Rehabilitation Alternatives would have included the construction of a temporary

    bridge to accommodate traffic during construction, despite the fact that there is a

    vehicular crossing a half-mile downstream, which would have involved a delay of less

                                              7
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 8 of 20                      PageID #: 8



    than ten minutes.

 25. In comments on the Draft EA and Draft 4(f) Evaluation, Friends of the Frank J. Wood

    Bridge presented reports from two consultants with substantial expertise in bridge

    construction, rehabilitation, and restoration -- JDB Consulting Engineers, Inc. (“JDB

    Report”) and Robert Shulock, PE (“Shulock Report”). Among other things, these experts

    provided a specific criticism of the construction, life service, and life-cycle cost

    assumptions assigned to the Rehabilitation Alternatives and the Replacement Alternatives

    in the Draft EA and Draft 4(f) Evaluation and supporting documents. These experts

    asserted that the Draft EA and Draft 4(f) Evaluation relied on inaccurate cost estimates to

    compare the service-life costs of the Replacement versus Rehabilitation Alternatives, and

    that those inaccurate assumptions over-estimated the service-life costs of the

    Rehabilitation Alternatives and underestimated the service-life costs of the Replacement

    Alternatives.

 26. The JDB Report identified three options, Options 1, 2 and 3, and concluded that Option 1

    is the most “cost-effective” option to “provide an economically viable and safe bridge

    crossing.” JDB Option 1 is essentially the same as Rehabilitation Alternative 3, except

    that Option 1 would not include construction of a temporary bridge. Instead, Option 1

    provides for a temporary detour for vehicles while the historic Bridge is being

    rehabilitated. The JDB Report estimated that the construction costs of Option 1 would be

    $13.5 million, and that the full life-cycle service costs over 100 years would be $4

    million, including the cost of painting the steel superstructure every twenty years and

    resurfacing the deck twice over 100 years. JDB Report, at 5. Thus, the total project cost

    for Option 1 over 100 years would be $17.5 million, comparable to the costs of the

                                              8
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 9 of 20                     PageID #: 9



    FHWA’s preferred Replacement Alternative 2. Id.

 27. The Shulock Report determined that the $4 million temporary bridge was unnecessary,

    given the nearby crossing of the river just a half-mile away. Instead, the Shulock Report

    determined that existing traffic could be accommodated by a $1 million construction

    detour. The Shulock Report also determined that the life-cycle and life-service cost

    estimates supporting the Draft EA and Draft 4(f) Evaluation were inaccurate by

    unnecessarily increasing the frequency of painting and deck replacement over the service

    life of the Rehabilitation Alternatives, while improperly and inconsistently reducing the

    frequency of these maintenance measures and necessary inspections under the

    Replacement Alternatives.

 28. The Draft EA also inflated the costs of painting the Bridge over its 75-year service life,

    providing estimates (Draft EA, at pp. 23-24) that were 48 times higher than the actual

    painting costs incurred by Maine DoT in 2016 during the rehabilitation of the Bernard

    Lown Peace bridge in Lewiston and Auburn, Maine, a bridge which is even larger than

    the Frank J. Wood Bridge. See

    https://www.maine.gov/tools/whatsnew/index.php?topic=DOT_projects&id=774284&v=

    full-archive-2016.

 29. The Shulock Report concluded that the cost of Rehabilitation Alternative 3 with those

    changes and corrections would be comparable to the cost of replacing the bridge (the

    FHWA preferred alternative).

 30. On December 21, 2018, the federal Advisory Council on Historic Preservation

    (“ACHP”), in its statutory rule under Section 106 of the NHPA, issued a comment letter,

    pursuant to 36 C.F.R. § 800.7(b), criticizing the FHWA’s inadequate consideration of

                                              9
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 10 of 20                    PageID #: 10



     alternatives that would avoid and minimize harm to historic properties. Among other

     things, the ACHP highlighted the following inadequacies:

         a. FHWA improperly failed to initiate consultation under Section 106 until after

             selecting the preferred alternative;

         b. FHWA selected a contractor for its environmental evaluation that had a bias

             toward new construction based on a conflict of interest;

         c. FHWA failed to adequately consider the adverse visual effects of the Bridge

             Project on the adjacent Summer Street Historic District, which could have led to

             the selection of a different preferred alternative; and

         d. FHWA failed to comply with the requirement under 36 C.F.R. § 800.5(c)(2)-(3)

             that disagreements about potential adverse effects on historic properties, including

             the dispute about effects on the Summer Street Historic District, must be referred

             to the ACHP for resolution.

  31. The Final Environmental Assessment (“Final EA”) and Final Section 4(f) Evaluation

     (Final 4(f) Evaluation”) for the Bridge Project were issued in February 2019. The Final

     EA and Final 4(f) Evaluation continued to acknowledge that both of the Rehabilitation

     Alternatives (Alternatives 3 and 4) would meet the purpose and need of the Bridge

     Project. Final 4(f) Evaluation, at 12: Final EA, Appendix 1, Matrix of Alternatives.

     However, the Final 4(f) Evaluation concluded that the Rehabilitation Alternatives were

     not feasible and prudent due to “Service Life Cost of extraordinary magnitude.” Final

     4(f) Evaluation, at 13, 14-15; Final EA, at 67.

  32. Specifically, the Final EA and Final 4(f) Evaluation estimated the total cost over the

     service life of the bridge to be $17.3 million, whereas Rehabilitation Alternatives 2 and 3

                                               10
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 11 of 20                      PageID #: 11



     were estimated to involve total service life costs of $38.2 million and $35.2 million,

     respectively. See Final EA, at 32; Final 4(f) Evaluation, at 23-24. However, in addition

     to the inconsistencies cited above, these estimates failed to allocate any cost for

     contingencies in the Replacement Alternatives, while including a 15% contingency to the

     the cost of the Rehabilitation Alternatives. Final EA, at 31.

  33. The Final EA and Final 4(f) Evaluation did not respond to the comments made by the

     JDB and Shulock Reports concerning the inaccuracies and inconsistencies in the

     estimates of the life service/life cycle costs attributed to the Rehabilitation and

     Replacement Alternatives.

  34. The Final EA acknowledges that the Replacement Alternatives may result in potential

     impacts to the fish passage at the Brunswick Hydroelectric Dam, which is within the

     Frank J. Wood Bridge project area, by foreclosing measures to modify the placement of

     this structure at the time of relicensing of the Brunswick Dam in 2029. Final EA at 25,

     57-58. However, the FHWA refused to evaluate these potential future impacts on the fish

     passage, finding that they were speculative and not reasonably foreseeable. Final EA at

     61.

  35. The Final EA identifies specific mitigation measures to be incorporated into the project to

     address adverse effects to critical habitat designated for the Gulf of Maine distinct

     population segment (“DPS”) of Atlantic sturgeon. Final EA at 60-61. However, the cost

     of these measures was not included in the project costs for the Preferred Alternative.

  36. On March 12, 2019, the FHWA issued a final determination that there were no prudent

     and feasible alternatives to the selection of Replacement Alternative 2, and a finding that

     this alternative would have no significant impact on the environment (“Finding of No

                                               11
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 12 of 20                      PageID #: 12



     Significant Impact” or “FONSI”), and therefore, did not prepare a full Environmental

     Impact Statement (“EIS”) under NEPA.

  37. On April 12, 2019, the FHWA published a notice in the Federal Register indicating that

     any challenges seeking judicial review of this decision would be barred unless filed on or

     before September 9, 2019. 84 Fed. Reg. 15038 (April 12, 2019).

  38. On information and belief, Defendants are now in the process of finalizing the design of

     the project, and it is Defendants' intention to proceed with letting contracts for the

     construction of the project as rapidly as possible.

  39. Absent equitable relief from this Court, the historic Frank J. Wood Bridge will be

     removed and irreparably destroyed by Defendants' violations of federal law. Plaintiffs

     have no adequate remedy at law and will suffer irreparable and permanent injury if not

     awarded relief by this Court.

                                           COUNT I

                    (Section 4(f) of the Department of Transportation Act)

  40. Plaintiffs repeat and reallege the foregoing allegations.

  41. Section 4(f) of the Department of Transportation Act provides, in pertinent part, that the

     Secretary of Transportation:

     shall not approve any program or project . . . which requires the use of . . . any land from
     an historic site of national, State, or local significance as so determined by such officials
     unless (1) there is no feasible and prudent alternative to the use of such land, and (2)
     such program includes all possible planning to minimize harm to such . . . historic site
     resulting from such use.

     23 U.S.C. § 138(a); see 49 U.S.C. § 303(c) (emphasis added).

  42. The Bridge Project requires the “use” of the historic Frank J. Wood Bridge within the

     meaning of Section 4(f).

                                               12
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 13 of 20                       PageID #: 13



  43. Rehabilitation Alternative 3 is a prudent and feasible alternative that satisfies the purpose

     and need for the Bridge Project and would avoid the use of Section 4(f)-protected

     properties.

  44. Defendants’ rejection of Rehabilitation Alternative 3 based on the estimated “service life

     costs” of “extraordinary magnitudes” is arbitrary, capricious, an abuse of discretion, and

     lacks support in the record.

  45. Defendants failed to provide a rational basis for the estimated service life costs for its

     selected and rejected alternatives, applying different and inconsistent estimates for life-

     cycle costs to these alternatives that are contrary to the guidelines contained in Maine’s

     own bridge design manual.

     https://www.maine.gov/mdot/bdg/docs/bpdg/Complete2003BDGwithUpdatesto2018.pdf.

  46. Specifically, Maine’s bridge design manual provides that a “standard assumption” for

     estimating “routine maintenance costs” is that these costs should be the same for all

     alternatives. Maine Bridge Design Guide, Section 2.2.6, at 2-13 (2003, updates to 2018).

     The only exception noted is for “comparing different structure types such as a buried

     structure to a traditional bridge.” Id. Both Alternative 2 and Alternative 3 involve the

     same bridge structure type.

  47. The estimated service-life costs for the Rehabilitation Alternatives included a cost of $1

     million to replace the deck every 30 years, while assigning no costs for deck replacement

     in the new bridge alternatives, even though Maine’s own bridge design policies require

     that the decks of all bridges be replaced every 50 years. Maine Bridge Design Guide,

     Table 2-2, at 2-13.

  48. Likewise, the Defendants’ estimated service-life costs for the Rehabilitation Alternatives

                                                13
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 14 of 20                      PageID #: 14



     improperly include the cost of painting the Bridge three additional times after the initial

     rehabilitation over a 75-year life-span, at a cost of $4 million per painting, while adopting

     an inconsistent estimate that the new bridge would be painted only twice over a 75-year

     life-span, at a cost of only $1.75 million per painting. There is no rational basis for this

     inconsistency.

  49. Defendants’ estimated service-life costs for painting are demonstrably inflated and are

     contradicted by the recent actual painting costs for the Bernard Lown Peace Bridge – a

     bridge type similar to the Frank J. Wood Bridge – which incurred a dramatically lower

     cost per square foot for painting and truss repair, with painting scheduled every 30 years.

  50. Defendants’ estimated construction costs for Rehabilitation Alternative 3 were improperly

     inflated by the unnecessary inclusion of a costly temporary bridge based on “user costs”

     for the minimal delay (under seven minutes) caused by a less-costly detour, despite the

     fact that Maine’s Bridge Design Guide provides that User Costs are assumed to be the

     same for all alternatives, unless “one alternative has a significant impact on the public

     over another.” Maine Bridge Design Guide, Section 2.2.6, at 2-13. It is generally

     accepted that road user costs are not considered in the case of minor delays (i.e. under 10

     minutes). See https://www.michigan.gov/documents/mdot/RC1630_491364_7.pdf.

  51. Defendants’ construction cost estimate comparisons were also tainted by the inclusion of

     a 15% contingency for the Rehabilitation Alternatives, while including no contingency

     whatsoever for the construction costs of the selected alternative. There is no rational

     basis for this inconsistency.

  52. Defendants violated and continue to violate Section 4(f) by approving the project despite

     the existence of the feasible and prudent alternative of rehabilitating the Frank J. Wood

                                               14
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 15 of 20                     PageID #: 15



     Bridge. Accordingly, Defendants should be enjoined from any and all activities in

     connection with this project that may use the historic Bridge. Unless Defendants are so

     enjoined, Plaintiffs will be irreparably harmed.

                                           COUNT II

                             (National Environmental Policy Act)

  53. Plaintiffs repeat and reallege the foregoing allegations.

  54. The National Environmental Policy Act (NEPA) requires federal agencies to prepare a

     detailed statement evaluating the environmental impacts of and alternatives to any

     proposed "major Federal actions significantly affecting the quality of the human

     environment." 42 U.S.C. § 4332(2)(C).

  55. Section 102(E) of NEPA requires federal agencies to "study, develop, and describe

     appropriate alternatives to recommended courses of action in any proposal which

     involves unresolved conflicts concerning alternative uses of available resources." Id. §

     4332(2)(E).

  56. NEPA requires that the conclusions reached in environmental documents be supported by

     accurate data. See 40 C.F.R. § 1500.1(b) (“Accurate scientific analysis, expert agency

     comments, and public scrutiny are essential to implementing NEPA.”).

  57. The Defendants’ failure to include accurate data on the service-life costs of rehabilitating

     versus replacing the historic Bridge undermines one of the primary reasons for producing

     the EA: to provide the public with accurate information about federal projects that will

     impact the environment. The Defendants’ reliance on inaccurate data – and the failure to

     respond to explicit warnings about its inaccuracies -- tainted the required consideration of

     alternatives and therefore violates NEPA, 42 U.S.C. §§ 4332(2)(C) and (E).

                                               15
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 16 of 20                        PageID #: 16



  58. In determining whether to prepare an EIS, the agency must consider whether the action

     would “significantly” affect the human environment. Factors of significance include

     “[t]he degree to which the effects on the quality of the human environment are likely to

     be highly controversial;” “[t]he degree to which the action may adversely affect districts,

     sites, highways, structures, or objects listed in or eligible for listing in the National

     Register of Historic Places;” and the “[u]nique characteristics of the geographic area such

     as proximity to historic or cultural resources.” 40 C.F.R. §§ 1508.27(b)(3), (4) and (8).

  59. The selected alternative of a replacement bridge would have a significant impact on the

     historic Frank J. Wood Bridge by requiring its removal and would also involve impacts

     on protected marine species and aquatic habitat, and therefore requires a full EIS.

  60. The Defendants violated NEPA by failing to evaluate the reasonably foreseeable impacts

     of the Bridge Project on the ability to redesign the fish passage at the Brunswick

     Hydroelectric Dam in future relicensing proceedings to address deficiencies of the

     current fish passage at that facility.

  61. Defendants violated NEPA by failing to respond to the JDB and Shulock expert reports,

     which demonstrated that the construction and life-service cost estimates assigned by

     Defendants to Replacement versus Rehabilitation Alternatives were flawed. These expert

     reports cast substantial doubt on the adequacy of the Defendants’ methodology and data,

     and thus render the Defendants’ conclusions highly controversial, requiring a full EIS.

  62. The letter from the ACHP demonstrates that the project is highly controversial because of

     significant criticism by a sister federal agency with special expertise regarding historic

     resources, and thus an EIS was required.

  63. Defendants’ finding that the Bridge Project would have no significant impact on the

                                                16
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 17 of 20                       PageID #: 17



       environment, and that no EIS is therefore required, was arbitrary, capricious, an abuse of

       discretion, and otherwise not in accordance with law.

   64. Accordingly, Defendants should be enjoined from any and all activities in connection

       with this project that may adversely affect environmental, natural, scenic, cultural and/or

       historic resources until such time as Defendants have fully complied with NEPA. Unless

       Defendants are so enjoined, Plaintiffs will be irreparably harmed.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:

       1.      Declare the obligations and duties of Defendants to comply fully with the

requirements of Section 4(f) of the Department of Transportation Act, 23 U.S.C. § 138(a) and the

National Environmental Policy Act, 42 U.S.C. §§ 4321-4370d, prior to any further planning,

financing, contracting, right-of-way acquisition, or construction of the Bridge Project;

       2.      Issue injunctive relief directing all Defendants to refrain from any further

planning, acquisition of right-of-way, financing, contracting, or construction of the project until

Defendants have fully complied with the requirements of NEPA and Section 4(f);

       3.      Award Plaintiffs their attorneys' fees, costs, and disbursements pursuant to

applicable laws, including but not limited to the Equal Access to Justice Act; and

       4.      Award such other and further relief as the Court may deem appropriate.




                                                 17
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 18 of 20          PageID #: 18



                                  Respectfully submitted,


                                  /s/ Sean Mahoney
                                  Sean Mahoney
                                  Maine Bar No. 8661
                                  Phelps Turner
                                  Maine Bar No. 5945
                                  Conservation Law Foundation
                                  53 Exchange Street, Suite 200
                                  Portland, ME 04101
                                  (207) 210-6439
                                  smahoney@clf.org
                                  pturner@clf.org

                                  /s/ Andrea C. Ferster
                                  Andrea C. Ferster
                                  (seeking admission pro hac vice)
                                  Attorney at Law
                                  2121 Ward Court, N.W. 5th Fl.
                                  Washington, D.C. 20037
                                  (202) 974-5142
                                  aferster@railstotrails.org


                                  /s/ Elizabeth S. Merritt
                                  Elizabeth S. Merritt
                                  (seeking admission pro hac vice)
                                  Deputy General Counsel
                                  National Trust for Historic Preservation
                                  2600 Virginia Ave. NW, Suite 1100
                                  Washington, DC 20037
                                  (202) 297-4133
                                  emerritt@savingplaces.org




                                    18
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 19 of 20                  PageID #: 19



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Complaint
for Declaratory and Injunctive Relief was mailed first-class, postage pre-paid, on September 6,
2019, to the following parties/counsel of record:

              William Barr
              Attorney General
              U.S. Department of Justice
              P.O. Box 663
              Washington, D.C. 20044-0663

              Halsey Frank
              U.S. Attorney for the District of Maine
              United States Attorney’s Office
              100 Middle Street, East Tower, 6th Floor
              Portland, ME 04101

              Aaron Frey
              Attorney General
              Office of the Maine Attorney General
              6 State House Station
              Augusta, ME 04333

              Elaine Chao
              Secretary
              U.S. Department of Transportation
              400 7th Street, S.W.
              Washington, D.C. 20590

              Nicole R. Nasen
              Administrator
              Federal Highway Administration
              400 7th Street, S.W.
              Washington, D.C. 20590

              Todd Jorgensen
              Division Administrator
              Federal Highway Administration
              Maine Division
              Edmund S. Muskie Federal Building
              40 Western Avenue, Room 614
              Augusta, ME 04330



                                              19
Case 2:19-cv-00408-LEW Document 1 Filed 09/06/19 Page 20 of 20              PageID #: 20



           Bruce Van Note
           Commissioner
           Maine Department of Transportation
           16 SHS
           Augusta, ME 04333-0016


                                                /s/ Phelps Turner
                                                Phelps Turner
                                                Conservation Law Foundation
                                                53 Exchange Street, Suite 200
                                                Portland, ME 04101
                                                (207) 210-6439
                                                pturner@clf.org




                                         20
